Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	the “first accessory”, “second accessory”, “front ground-engaging member”, “second ground-engaging member” recited in claim 1, the “headlight assembly” recited in claim 2, “a light” recited in claim 3, “support frame assembly” recited in claim 4, the “rear fender”, “saddlebag support member” recited in claim 5, “upper mounting portions” and “lower mounting portions” recited in claim 6, “first plurality of apertures” and “second plurality of apertures” recited in claim 7.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “first accessory”, “second accessory”, “front ground-engaging member”, “second ground-engaging member” recited in claim 1, the “headlight assembly” recited in claim 2, “a light” recited in claim 3, “support frame assembly” recited in claim 4, the “rear fender”, “saddlebag support member” recited in claim 5, “upper mounting portions” and “lower mounting portions” recited in claim 6, “first plurality of apertures” and “second plurality of apertures” recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham US 6,877,788.	Graham discloses a two-wheeled vehicle, comprising: 	a frame assembly 12 having a front end and a rear end extending along a longitudinally- extending centerline, and the front end of the frame assembly is configured to support at least a first accessory 24, and the rear end of the frame assembly is configured to support at least a second accessory 21, the first accessory being different from the second accessory; 	a front ground-engaging member 16 operably coupled to the front end of the frame assembly at a front rotational axis; 	a rear ground-engaging member 22 operably coupled to the rear end of the frame assembly at a rear rotational axis; and 	an engine supported by the frame assembly and operably coupled to the front and rear ground-engaging members, 	further comprising a headlight assembly and, the first accessory is a windshield 26 configured to be coupled to a portion of the headlight assembly,	wherein the headlight assembly includes a light 24 and a carrier  (shroud around the light 24 shown in Fig. 2) configured to support the light, and the windshield is coupled to a rearward surface of the carrier;	wherein the windshield includes a wind screen portion 32 and a support frame assembly 34;	wherein the rear end of the frame assembly defines a subframe 44, and the subframe is removably coupled to a main frame defining the front end of the frame assembly.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘788 in view of Fukuda et al. US 8,651,551.	Fukuda discloses the claimed invention except for a plurality of grommets configured to couple with the wind screen portion.	However, it is known in the art, as taught by Fukuda et al. to prove a plurality of grommets 46 between a wind screen portion 21 and a support frame assembly 31.  The elastic grommets prevent damage to the wind shield from fasteners inserted through the wind shield.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify Graham by using grommets coupled with the wind screen portion in order to avoid damage to the wind screen from fasteners therethrough.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘788 in view of St. Georges US 8,844,778.	Graham discloses the claimed invention except for the second accessory does not include a saddlebag support member comprising the recited mounting bracket.	St. Georges discloses a mounting bracket 11 coupled to a frame assembly at a rear end and including upper mounting portions and lower mounting portions, and the upper mounting portions support the mounting bracket on the frame assembly and the lower mounting portions are configured to support the second saddlebag wherein the lower mounting portions define a first plurality of apertures 17 (rear two)  and a second plurality of apertures 17 (front), 16.  Such a bracket allows a saddlebag to be securely and removably attached to the motorcycle.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham by providing the mounting bracket disclosed by St. Georges, in order to allow the saddlebag to be securely and removably attached to the motorcycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



October 26, 2022